Citation Nr: 0406664	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder. 

2.  Entitlement to service connection for a knee disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals of a 
right hand injury.

5.  Entitlement to service connection for scarlet fever.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to March 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  There is no current medical evidence of an ulcer 
disorder.

2.  There is no evidence of aggravation of pre-existing 
headaches during the veteran's period of active duty service.

3.  There is no current evidence of a knee disability, to 
include swollen knees.

4.  There is no evidence of residuals of a right hand injury, 
or of a right hand fracture in service.

5.  There was no evidence of scarlet fever during the 
veteran's period of active duty service, or currently.

6.  The veteran's current back disorder is not related to her 
military service. 

7.  From the original assignment of a disability evaluation, 
the veteran's gastroesophageal reflux disease (GERD) has not 
been productive of moderate 


stricture of the esophagus or moderate adhesions of the 
peritoneum with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation or abdominal distension.


CONCLUSIONS OF LAW

1.  An ulcer disorder was not incurred in or aggravated by 
service, nor is it presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003). 

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003). 

3.  A knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003). 

4.  Residuals of a right hand injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 

5.  Scarlet fever was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003). 

6.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003). 

7.  The criteria for an initial compensable rating for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, 7301 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court), held in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), that the plain language of 38 U.S.C.A. § 
5103(a), required that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini further 
held that VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service connection claim."  

The veteran was first notified of the VCAA in July 2001, 
after the initial adjudication of her claims in May 2000.  
The Board observes that the Court's decision in Pelegrini was 
focused upon the critical question of whether a claimant 
would be prejudiced by a VCAA advisement, after an adverse 
decision by the RO.  The Board has carefully considered 
whether the veteran was prejudiced by VCAA notification after 
the initial unfavorable AOJ decision and finds that the 
veteran was not prejudiced.  The Board further finds that the 
notice requirements of the VCAA have been satisfied.  
Remanding this matter for additional advisement would only 
result in prejudice to the veteran.  

In the instant case, the VCAA was passed after the initial 
adjudication of the veteran's claims, thus, making notice of 
the VCAA prior to initial adjudication impossible.  As in 
Pelegrini, the critical focus for resolution in this matter 
is whether the veteran is prejudiced, with regard to the 
range of rights afforded under the VCAA.  

As noted above, the veteran was notified of the VCAA in July 
2001.  The RO sent a letter to the veteran explaining the 
VCAA and asking her to submit certain information in 
connection with her claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would obtain.  The letter 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was asked 
to identify all VA and private health care providers who had 
records pertinent to her claims and to complete releases for 
each such provider.  

Thereafter, the RO readjudicated the veteran's claims in a 
September 2001 rating decision, a December 2001 rating 
decision, and an August 2003 supplemental statement of the 
case in accordance with the VCAA.  While the veteran's claims 
remanded denied, the duty to notify and assist provisions of 
the VCAA have been satisfied.  The veteran's service medical 
and personnel records have been associated with the claims 
folder.  The RO has obtained all VA and non-VA evidence 
identified by the veteran.  The veteran was further advised 
of the VCAA in a May 2003 letter.  She has not indicated that 
she has any further evidence to submit in support of her 
claims.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004)
(holding that a notice consistent with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.)  

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that she has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist her in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

Service Connection

Pertinent laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).    

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology. 

Generally, a veteran is presumed to have been in sound 
condition when examined and accepted for service save for 
disorders noted at the entrance examination or where clear 
and unmistakable evidence shows that a disorder preexisted 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If 
disability due to a preexisting disorder increases during 
service, the preexisting disorder is presumed to have been 
aggravated in service unless clear and unmistakable evidence 
shows that the increased disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  However, a mere transient flare-up during service of 
a preexisting disorder does not, in the absence of evidence 
of a worsening of the underlying condition, constitute 
aggravation of the disorder.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 
 
I.  Entitlement to service connection for an ulcer disorder.

The veteran contends that she incurred an ulcer disorder 
during her period of active duty service.  The Board has 
considered all the evidence of record, which includes, but is 
not limited to, her contentions, service medical records, 
pre-service private medical records, and reports of VA 
examinations dated in December 1999, September 1999, and July 
2003.  Based on the delineated evidence the Board finds that 
service connection for an ulcer disorder is not warranted.

In this regard, service medical records dated in April 1998, 
found that complaints of abdominal pain were of an unknown 
etiology.  While an additional entry dated in April 1998 
notes a past medical history of ulcer, there are no 
supporting findings in the veteran's service medical records.  
An entry dated in May 1998 indicates the veteran complained 
of epigastric pain and noted a past history of peptic ulcer 
disease with a questionable hiatal hernia.  However, the 
final assessment was rule out peptic ulcer disease.  The 
veteran's January 1999 separation examination was negative 
for any findings of ulcer disease.

The September 1999 VA examination was devoid of any diagnoses 
of ulcer disease, to include an aggravated ulcer.  The 
examiner noted that the veteran did not have an ulcer upon x-
rays taken in 1998.  Upon VA examination in July 2003, upper 
gastrointestinal x-rays revealed GERD and duodenal bulb 
spasm, noted as probably secondary to duodenitis.  There were 
no findings with respect to an ulcer. 

The Board finds that service connection for an ulcer disorder 
is not warranted.  As noted above, the medical evidence of 
record indicates that the veteran does not have a current 
ulcer disability and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

While the veteran herself has indicated that she has an ulcer 
disorder related to service, the Court has made it clear that 
a lay person is not competent to provide probative evidence 
as to matters requiring expertise regarding specialized 
medical knowledge, skill, training, or education.  Espiritu, 
2 Vet. App. 494.  Consequently, the veteran's lay assertion 
that her current symptomatology was caused by her active 
service is neither competent nor probative of the issue in 
question.  

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is inapplicable in this case.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  Entitlement to service connection for headaches.

The veteran contends that her period of service aggravated a 
pre-existing headache condition, to include migraines.  The 
Board has considered all the evidence of record, which 
includes, but is not limited to, her contentions, service 
medical records, pre-service private medical records, and 
reports of VA examinations dated in December 1999, September 
1999, and July 2003.  Based on the delineated evidence the 
Board finds that service connection for headaches is not 
warranted.  In addition, as the veteran has clearly argued 
that her pre-existing headaches were aggravated by her period 
of active duty service, the Board shall render a 
determination in this context. 

In this regard, private medical records dated in December 
1978 indicate the veteran had a skiing accident.  She 
complained of headaches in association with the accident.  
Service medical records reveal that in the veteran's June 
1996 Report of Medical History, completed prior to her entry 
into active duty service, she indicated that she had a 
history of frequent and severe headaches.  The examiner noted 
that the veteran had a history of migraines averaging 1 to 2 
times per month, which were at times incapacitating.  Service 
medical records indicate the veteran complained of headaches 
in 1997 and 1998.  Entries indicate that she complained of 
migraines with nausea and vomiting.  The January 1999 
separation examination notes migraines.

Upon VA examination in September 1999, the veteran complained 
of migraine headaches, which began before her active duty 
service.  She stated that the headaches encompassed her 
entire head.  There was no associated photophobia or 
difficulty with noise.  Rest and ibuprofen seemed to relieve 
her symptoms.

In July 2003, the veteran was afforded a VA neurology 
examination.  The veteran reported that her headaches began 
in grade school.  She indicated that headaches occurred 
approximately 2 times per month.  There was resulting nausea 
and vomiting.  The examiner indicated that a complete review 
of the claims folder was undertaken.  The examiner noted that 
upon examination the veteran offered frequency of occurrence 
of headaches virtually identical to that which she reported 
at the time of her enlistment into service, i.e. two times 
per month.  It was further highlighted that the veteran 
reported that headaches were occurring once to twice a week, 
about four to eight per month, while she was in high school, 
prior to her enlistment.  The examiner stated that the 
variation in rate of headaches was consistent with the 
natural pattern of migraines.  In conclusion, it was 
determined that there was not a worsening of headaches but 
only a natural fluctuation in the normal course.

The evidence of record clearly indicates that the veteran's 
headaches existed prior to her active duty service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In the instant case, 
headaches were listed on the June 1996 pre-induction 
examination and thus, they are considered noted.  In order to 
warrant service connection for a preexisting injury or 
disease, there must be evidence of aggravation, i.e. an 
increase in disability during service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

While the medical evidence of record shows complaints of 
headaches in service, there is simply no evidence of an 
increase in disability during service.  Aggravation of the 
pre-existing headaches may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  As noted 
above, the July 2003 VA examiner opined that the variation in 
rate of headaches was consistent with the natural pattern of 
migraines.  Moreover, the examiner opined that there was not 
a worsening of headaches, but only a natural fluctuation in 
the normal course.  

While the veteran has indicated that her headaches/migraines 
were aggravated during service resulting in the frequency and 
severity of headaches she currently experiences, the 
veteran's lay assertions are neither competent nor probative 
of the issue in question.  Espiritu, 2 Vet. App. at 494.  For 
this and the reasons listed above, as the preponderance of 
the evidence is against the veteran's claim, it must be 
denied.

III.  Entitlement to service connection for a knee disorder.

The veteran contends that she incurred a knee disorder during 
her period of active duty service.  The Board has considered 
all the evidence of record, which includes, but is not 
limited to, her contentions, service medical records, pre-
service private medical records, and reports of VA 
examinations dated in December 1999, September 1999, and July 
2003.  Based on the delineated evidence the Board finds that 
service connection for a knee disorder is not warranted.

In this regard, the veteran's service medical records 
indicated that she complained of knee pain in October 1998 
and swollen knees in December 1998.  There were no subsequent 
complaints regarding her knees in service.  The January 1999 
separation examination was negative for a finding of a knee 
disability, to include swollen knees.

Upon VA examination in September 1999, the veteran reported 
knee problems, to include swelling and pain, after prolonged 
running or squatting.  The veteran denied any specific trauma 
other than the pounding of running.  Physical examination 
showed the veteran's knees to be without redness or swelling.  
There was no laxity noted with valgus or varus stress.  The 
drawer sign was negative.  The veteran had a range of motion 
from zero to 130 degrees in both knees.  The examiner 
indicated in the diagnostic portion that it was a "normal 
knee examination."

The veteran was afforded a VA joints examination in July 
2003.  The veteran complained that her knees had been 
bothering her intermittently for the past two or three years.  
She reported the onset as beginning during the military.  
Physical examination of the knees revealed no evidence of 
effusion or edema.  There was no tenderness in either knee 
upon firm palpation and compression.  The veteran had full 
and complete range of motion of both knees from 0 to 135 
degrees.  There was no pain with range of motion testing and 
repetitive testing did not reveal any further limitations or 
restrictions.  X-rays of the bilateral knees were normal.  
The examiner noted that it was a normal examination of the 
knees, despite the veteran's subjective complaints.

The Board finds that service connection for a knee disorder 
is not warranted.  Though the veteran's service medical 
records contain complaints of knee pain and swollen knees, 
there was no showing of a chronic disease in service.  As 
previously indicated, the veteran's separation examination 
was negative for a knee disability.  In order to establish a 
chronic knee disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
The medical evidence of record does not support a finding of 
a chronic knee disability, to include swollen knees.  Most 
importantly, is that the veteran does not have a current knee 
disability.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

While the veteran complains of knee pain, the veteran must 
prove the existence of a current disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  Knee pain alone, without a diagnosed or 
identifiable underlying condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Id.  Though the veteran herself has indicated that 
she has swollen knees related to running in service, her lay 
assertions are neither competent nor probative of the issue 
in question.  Espiritu, 2 Vet. App. at 494.  

For these reasons, the veteran's claim with regard to this 
issue must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



IV.  Entitlement to service connection for residuals of a 
right hand injury.

The veteran contends that she fractured her right hand during 
her period of active duty service, the residuals of which she 
suffers from at the present time.  The Board has considered 
all the evidence of record and based thereon, finds that 
service connection for residuals of a right hand injury is 
not warranted.

In this regard, service medical records dated in January 1998 
indicate the veteran complained of a contusion of the right 
hand.  She also complained of right hand pain and pain in the 
fourth metacarpal; however, x-rays taken in January 1998 and 
February 1998 were negative.  The diagnostic studies revealed 
that the visualized bones were normal with no evidence of 
fracture or dislocation.  Additional x-rays taken in May 1998 
showed no acute or chronic osseous pathology.  The January 
1999 separation examination was negative for a finding of a 
right hand fracture or disability.

Upon VA examination in September 1999, the veteran reported 
fracturing her hand in service.  She indicated that since 
that time her right wrist was very unstable.  The veteran 
demonstrated that her wrist could be popped out of joint in a 
palmar motion.  The veteran's right hand was without redness 
or swelling and she was able to finger touch to the thumb of 
both hands.  There was some pain upon palpation over the 
tendons of the thumb.  The veteran was diagnosed with laxity 
of the right wrist tendon.  The diagnoses also included a 
normal hand examination and x-ray.

In July 2003, the veteran was afforded a VA joints 
examination.  There were no complaints with respect to the 
veteran's right hand and likewise, no clinical findings were 
reported.

The Board finds that service connection for residuals of a 
right hand injury is not warranted.  Though the veteran's 
service medical records contain complaints of right hand 
contusion, there was no evidence in service of a fracture of 
the right hand.  Multiple x-ray reports were negative for 
evidence of fracture or dislocation.  The mere fact of an in-
service right hand contusion is not enough to establish 
service connection, as there was no evidence of a chronic 
right hand disability resulting from that injury.  38 C.F.R. 
§§ 3.303. 

While the Board notes that upon VA examination in September 
1999 the veteran was diagnosed with laxity of the right wrist 
tendon, a right wrist disorder was not shown in service, nor 
is there evidence that relates this finding to the veteran's 
period of service.  

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
preponderance of the evidence is against this claim, the rule 
is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  Entitlement to service connection for scarlet fever.

The veteran contends that had scarlet fever during her period 
of active duty service.  The Board has considered all the 
evidence of record, and finds that service connection for 
scarlet fever is not warranted.

In this regard, service medical records indicate that the 
veteran reported a history of scarlet fever upon her June 
1996 pre-induction examination.  During service the veteran 
reported a past medical history of scarlet fever, however, 
there were no active diagnoses of scarlet fever during the 
veteran's period of active duty service.

Upon VA examination in September 1999, the veteran indicated 
that she had scarlet fever during high school.  She also 
reported being treated with intravenous fluids during service 
after having high fevers and what was thought to be scarlet 
fever.  A current diagnosis of scarlet fever after 
examination was not given.  VA examinations conducted in July 
2003 were devoid of any diagnoses or findings of scarlet 
fever.

The Board finds that service connection for scarlet fever is 
not warranted.  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond, 12 Vet. App. at 346.  In the 
instant case, the evidence fails to meet all three prongs of 
the aforementioned test.  There is no evidence of an in-
service diagnosis or a current diagnosis of scarlet fever and 
no current diagnosis of scarlet fever.  Consequently, there 
can be no medical evidence of a nexus.  

For these reasons, the veteran's appeal must be denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VI.  Entitlement to service connection for a back disorder.

The veteran's service medical records indicate that she 
complained of back pain in 1998.  There was no treatment 
noted and no further complaints of back pain were noted in 
the service medical records.  The service separation 
examination showed no abnormality of the spine.  

Subsequent to service discharge, a VA examination conducted 
in September 1999, found muscle strain exacerbated by 
pregnancy.  A VA orthopedic examination conducted in July 
2003, reported a normal examination of the thoracic and 
lumbar spine despite subjective complaints.  X-rays of the 
thoracic and lumbar spine were without abnormality.  However, 
on VA neurologic examination in July 2003, the examiner found 
thoracolumbar scoliosis, with tilting to the right at the 
thoracolumbar junction.  The examiner also noted that the 
veteran's dorsal kyphos and lumbar lordosis appeared deeper 
than usual.  The examiner concluded that the "spinal 
diagnosis should be regarded as . . . idiopathic compensated 
scoliosis."  The examiner opined that this disorder was 
"most unlikely to have been caused by her military 
service."  The final diagnosis was idiopathic kyphoscoliosis 
with wedging of the eighth thoracic vertebra.  

The Board may not speculate or substitute its "own 
unsubstantiated medical conclusions," but must rely on the 
medical opinion evidence which is of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In view of the VA 
examiner's opinion that the veteran's current back disorder 
was caused by her military service, service connection for a 
back disorder is not warranted.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

VI.  Entitlement to an initial compensable evaluation for 
GERD.

The veteran contends that she is entitled to a higher initial 
rating for her service-connected GERD.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The pertinent history is as follows.  In May 2000 rating 
decision, the veteran was granted service connection for GERD 
and a noncompensable disability rating was assigned from 
March 1999.  That decision was based on evidence that 
included service medical records, the veteran's DD-214, and 
VA examination dated in September 1999.  The veteran 
disagreed with the noncompensable rating and initiated the 
instant appeal.  As the veteran is appealing the original 
assignment of a noncompensable disability evaluation 
following an award of service connection for GERD, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran's GERD is currently rated by analogy under 
38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, and 7301.  
Diagnostic code 7204 directs the rating specialist to 
evaluate spasms of the esophagus, if not amenable to 
dilation, for the degree of obstruction (stricture).  Under 
diagnostic code 7203, a 30 percent rating is warranted for 
moderate stricture of the esophagus.  38 C.F.R. § 4.114.  
Under diagnostic code 7301, a noncompensable rating is 
assigned for mild adhesions of the peritoneum and a 10 
percent rating is assigned for moderate adhesions of the 
peritoneum with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that a compensable 
evaluation for GERD, is not warranted.  In this regard, upon 
VA examination in September 1999, the veteran indicated that 
she was taking Prilosec for her GERD, but stopped as a result 
of her pregnancy.  The Board notes that at the time of the 
examination, the veteran was nine months pregnant.  The 
veteran indicated that she maintained a bland diet.  She 
denied constipation and stated that her stools were often 
diarrhea.  The veteran was diagnosed with GERD as 
demonstrated on x-ray and consistent with history.  

Upon VA examination in July 2003, the veteran indicated that 
she had been on Prilosec in the past.  She informed the 
examiner that since her last rating she was actually doing 
better as far as the GERD was concerned.  She stated that she 
no longer required Prilosec or any other prescription 
medications.  The veteran indicated that she used Pepto 
Bismol or Tums as needed.  The veteran reported that she was 
able to control her symptoms by avoiding greasy or spicy 
foods.  The veteran indicated that she had a 10-pound weight 
gain.  She denied vomiting, diarrhea, or melena.  She 
reported no abdominal surgeries.  Upper gastrointestinal x-
rays showed GERD and a duodenal bulb spasm probably secondary 
to duodenitis.  The veteran was diagnosed with GERD.

The Board finds there is no evidence of moderate stricture of 
the esophagus to warrant a 30 percent rating under Diagnostic 
Code 7203.  38 C.F.R. § 4.114.  There is also no evidence of 
moderate adhesions of the peritoneum with pulling pain on 
attempting work or aggravated by movements of the body to 
warrant a 10 percent rating under Diagnostic Code 7301.  Id.  
While there was some evidence of diarrhea upon VA examination 
in September 1999, it was not associated with occasional 
episodes of colic pain, nausea, constipation or abdominal 
distension.  Id.  In reaching the foregoing determinations, 
the Board has considered the clinical manifestations of the 
veteran's GERD from the date of the initial rating to the 
present time and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41 (2003); Fenderson, 12 Vet. App. at 125-126.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an ulcer disorder is 
denied.  Entitlement to service connection for a knee 
disorder is denied.  Entitlement to service connection for 
headaches is denied.  Entitlement to service connection for 
residuals of a right hand injury is denied.  Entitlement to 
service connection for scarlet fever is denied.  Entitlement 
to service connection for a back disorder is denied.  
Entitlement to an initial compensable rating for GERD is 
denied.


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



